Citation Nr: 1001176	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-03 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
impaired vision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  In a December 1999 rating decision, the RO denied the 
Veteran's application to reopen a claim of entitlement to 
service connection for headaches.  The Veteran was notified 
of the decision and of his appellate rights, but did not 
appeal that determination.

2.  The evidence received subsequent to the December 1999 
rating decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for headaches.

3.  In a November 1998 rating decision, the RO denied service 
connection for impaired vision.  The Veteran was notified of 
the decision and of his appellate rights, but did not appeal 
that determination.

4.  The evidence received subsequent to the November 1998 
rating decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for impaired vision.


CONCLUSIONS OF LAW

1.  The RO's December 1999 decision denying the Veteran's 
most recent application to reopen his claim of entitlement to 
service connection for headaches is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (2009).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for headaches.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2009).

3.  The RO's November 1998 decision denying service 
connection for impaired vision is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103 (2009).

4.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for impaired 
vision.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
VA to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In the context of claims to reopen, the Court has clarified 
that VA must notify a claimant of both the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

Prior to the initial AOJ decision in this matter, the Veteran 
was notified by letter dated in November 2004 of the evidence 
not of record that was necessary to substantiate his claims.  
The letter informed the Veteran of the evidence required to 
reopen his claims, the elements for establishing service 
connection, the elements that were found insufficient when 
his claims for service connection previously were denied, and 
the evidence not of record necessary to substantiate these 
elements.  It also informed the Veteran of his and VA's 
respective duties for obtaining such evidence.  Although the 
letter did not address either the rating criteria or 
effective date provisions that are pertinent to the Veteran's 
claim, such error did not prejudice the Veteran given that 
his claims are not being reopened, and hence no ratings or 
effective dates will be assigned.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent treatment records as well as providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

VA has obtained the Veteran's service treatment records and 
all pertinent VA treatment records.  In addition, the Veteran 
submitted private treatment records from the Tallahassee 
Memorial Regional Medical Center, the Center for Orthopedic & 
Sports Physical Therapy, and Dr. C.V.S.

The appellant was afforded a VA medical examination with 
respect to his claim of entitlement to service connection for 
headaches in February 2005.  However, no VA medical 
examination was provided with respect to the Veteran's claim 
of entitlement to service connection for impaired vision.  VA 
does not have a duty to provide a VA medical opinion if a 
claim is not reopened.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii); see also Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  As discussed below, there is no new and material 
evidence to merit reopening this claim.  Therefore, the Board 
finds that a medical examination or opinion regarding the 
Veteran's claim of entitlement to service connection for 
impaired vision is not warranted.

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, the Board finds that all 
necessary development has been accomplished, and no further 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Applications to Reopen

The Board notes that while it appears the RO has reopen the 
claims on appeal and considered them on the merits, the 
question of whether new and material evidence has been 
received to reopen a previously denied claim is a 
jurisdictional matter that must be considered before 
adjudication of the merits of the claim.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Consequently, the 
issues before the Board have been recharacterized as 
indicated above.

A determination on a claim by the AOJ of which the Veteran is 
properly notified, is final if an appeal is not perfected 
pursuant to 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103; see 
also 38 U.S.C.A. § 7105.  Final decisions are binding as to 
conclusions based on the evidence then of record.  38 C.F.R. 
§ 3.104(a).  The Secretary shall not reopen and readjudicate 
a final decision that has been disallowed unless new and 
material evidence pertaining to the claim is submitted.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  For the purpose of determining whether a 
case should be reopened, the credibility of newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

A.  Headaches

The Veteran has filed an application to reopen his claim of 
entitlement to service connection for headaches.  He contends 
that he began experiencing headaches after exposure to gas in 
Vietnam.  In a February 1993 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
headaches because there was no evidence that the Veteran's 
headaches were incurred in or aggravated by service.  
Applications to reopen this claim were denied by the RO in 
rating decisions dated September 1994, November 1998, and 
December 1999 for this reason, because the evidence did not 
show a relationship between the Veteran's service and his 
headaches, and because there was no evidence that the Veteran 
was exposed to gas in Vietnam.  The pertinent evidence of 
record as of the most recent December 1999 rating decision 
included the Veteran's service treatment records; VA 
treatment records from the VAMC in Lake City, Florida, dated 
from January 1990 to July 1999; a statement from the VAMC in 
Gainesville, Florida, that no treatment records regarding the 
Veteran existed; private treatment records from Dr. C.V.S. 
dated from April 1984 to January 1995, private treatment 
records from the Center for Orthopedic & Sports Physical 
Therapy dated in January 1993, private treatment records from 
the Tallahassee Memorial Regional Medical Center dated in 
January 1993; and a VA medical examination report dated in 
January 1993.

Immediately after the issuance of the February 1993, 
September 1994, November 1998, and December 1999 rating 
decisions, the Veteran was notified of the RO's 
determinations and of his appellate rights.  However, he did 
not appeal any of the decisions, and as such they became 
final based on the evidence then of record.

Subsequent to the December 1999 rating decision, treatment 
reports related to the Veteran's headaches were associated 
with the claims file.  These included VA treatment records 
from the VAMC in Gainesville, Florida, dated from June 1999 
to December 2004 and private treatment records from Dr. 
C.V.S. dated from April 1984 to December 2003.  The Board 
notes that treatment records from Dr. C.V.S. dated from April 
1984 to January 1995 previously were submitted and considered 
in the November 1998 RO rating decision.  As such, these 
records are redundant and cannot be considered anew here.

The rest of the Veteran's treatment records reveal that the 
Veteran was diagnosed with chronic muscular contraction 
headaches by Dr. C.V.S.  in April 1999.  The Veteran sought 
treatment for his headaches at the VAMC in Gainesville, 
Florida.  There, he was diagnosed with headache, chronic 
headache, and severe headache.  In May 2001, he was afforded 
a neurological evaluation.  The Veteran reported to the 
neurologist that he began getting headaches after being "hit 
by gas" in Vietnam.  He indicated that he has headaches 
every day and severe headaches 3 to 4 times per month and 
rated his current headache pain at the time as a 5 out of 10.  
Upon completion of the evaluation, the neurologist 
recommended that the Veteran continue taking Fioricet and 
Ibuprofen.  Several follow up appointments were scheduled to 
assess the effectiveness of this treatment.  Dr. C.V.S. noted 
in December 2003 that as long as the Veteran takes Trazodone 
every other day and Ibuprofen at bedtime, he does fine with 
respect to his chronic headaches.  Though he reported daily 
headaches with pain rated as a 10 out of 10 in a June 2004 VA 
treatment note, the Veteran similarly indicated that his 
chronic headaches were relieved if he took Fioricet regularly 
in a treatment note dated in November 2004.

The Veteran was afforded a VA Compensation and Pension (C&P) 
medical examination to assess his headaches in February 2005.  
Based on his reported symptomatology, the examiner ruled out 
migraine or cluster headaches and diagnosed the Veteran with 
tension and chronic daily headaches.  The examiner noted that 
the Veteran's service treatment records include treatment for 
similar headaches while in service, but indicated that he 
could not determine etiology of the Veteran's current 
headaches without resort to speculation.  

The Board finds that the Veteran's private treatment records 
from Dr. C.V.S. dated after January 1995, VA treatment 
records, and VA C&P examination report are new in that they 
have not been considered as part of a previous adjudication 
of the Veteran's claim.  However, none of these documents is 
material.  They consist largely of descriptions of the 
Veteran's symptomatology and course of treatment.  Absent is 
any indication that the Veteran's headaches were incurred in 
or aggravated by service, whether by gas exposure as the 
Veteran contends or otherwise.  While the examiner who 
conducted the Veteran's February 2005 VA C&P examination 
noted that the Veteran experienced headaches in service 
similar to his currently diagnosed chronic headaches, he did 
not opine that the Veteran's current headaches are related to 
or caused by those he experienced during service.  In this 
regard, the Board notes that it is not required to reopen the 
Veteran's claim solely because he was afforded a VA 
examination.  Woehlaert v. Nicholson, 21 Vet. App. 456, 464 
(2007).  Indeed, as under the circumstances of this case, 
when the Board determines that reopening a claim is not 
warranted, the adequacy of any examination provided is moot.  
See id. (specifically distinguishing such circumstances from 
that which were present under Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007)).  There also is no indication from the new 
evidence that the Veteran's headaches are related to his 
service.  As the new evidence does not address the elements 
that were found insufficient in the previous denials of the 
Veteran's claim, the Board finds that it does not raise a 
reasonable possibility of substantiating the Veteran's claim.

Having determined that the above considered evidence is new 
but not material pursuant to 38 C.F.R. § 3.156(a), the 
Veteran's claim of entitlement to service connection for 
headaches cannot be reopened.

B.  Impaired Vision

The Veteran also has filed an application to reopen his claim 
of entitlement to service connection for impaired vision.  In 
a November 1998 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for impaired 
vision because there was no evidence that the Veteran 
incurred impaired vision or aggravated a preexisting 
condition of impaired vision while in service.  The pertinent 
evidence of record at  the time of the November 1998 rating 
decision included the Veteran's service treatment records and 
private treatment records from Dr. C.V.S. dated from April 
1984 to January 1995.

Notification of the RO's rating determination and the 
Veteran's right to appeal it was sent to the Veteran via 
letter dated in November 1998.  The Veteran did not file an 
appeal.  Therefore, the Board finds that the November 1998 
rating decision is final based on the evidence then of 
record.

In his October 2004 claim, the Veteran raised a new theory of 
entitlement to service connection for impaired vision by 
asserting that his claimed impaired vision was secondary to 
his headaches.  The Board notes that once a claim has been 
the subject of a final denial, it is considered denied on all 
theories of entitlement.  See Bingham v. Principi, 18 Vet. 
App. 470, 474 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  
As such, the Veteran must submit new and material evidence to 
reopen his claim.

Subsequent to the November 1998 RO rating decision, treatment 
records pertinent to the Veteran's impaired vision from the 
VAMC in Gainesville, Florida, dated from June 1999 to 
December 2004 were associated with the claims file.  In 
treatment notes dated in February and September 2001, the 
Veteran denied eye problems associated with his headaches.  
However, he reported in a May 2001 treatment note that he 
gets white mucus mostly in his left eye before headaches and 
that both his eyes become red during headaches.  In April 
2004, the Veteran's eyes rolled up and he experienced vision 
loss in his right eye during a colonoscopy.  By the time he 
was examined, his vision had returned completely.  In May 
2004, the Veteran reported blurred vision in his right eye 
and feeling like his eyes "popped out" during headaches.  
He underwent an eye consultation in June 2004, during which 
he reported oscillopsia in his right eye while watching 
television as well as increased ptosis in both eyes when 
headaches occur.  Upon examination, the Veteran was found to 
have 20/25 vision in his right eye and 20/20 vision in his 
left eye.  The examiner was unable to elicit nystagmus or 
diplopia.  During a follow-up examination the same month, the 
examiner noted that the Veteran's description of unusual 
symptoms of eye movement and image movement do not correlate 
with his eye examination results but rather may suggest that 
the Veteran had a stroke.  The examiner also indicated in a 
treatment note from another follow-up examination dated in 
December 2004 that the Veteran had probable right sinusitis 
that may be the cause of his right eye pain.

During his February 2005 VA C&P examination for headaches, 
the Veteran reported intermittent droop in his right eyelid 
and a number of episodes of nystagmus-like symptoms with 
television jumping.  Mild right ptosis was noted upon 
examination; however, no nystagmus was found, and the 
Veteran's extraocular movements were intact.  The examiner 
opined that the Veteran's reported symptomatology and the 
examination did not reveal any direct link between the 
Veteran's headaches and his asserted impaired vision.  
Rather, he opined that myasthenia gravis could be an 
appropriate diagnosis.

The treatment records from the VAMC in Gainesville, Florida, 
and the Veteran's VA C&P examination report are new as they 
were not submitted or considered in a previous decision on 
the Veteran's claim.  However, the Board finds that neither 
the treatment records nor the examination are material.  Each 
consists primarily of descriptions of the Veteran's 
symptomatology.  There is no evidence in either that the 
Veteran has a currently diagnosed visual disability.  Even 
assuming the Veteran has a diagnosis of a visual disability, 
there is no indication that he suffered an injury or disease 
of the eyes that was incurred in or aggravated by his 
service.  The Veteran's treatment records from the VAMC in 
Gainesville, Florida, and VA C&P examination also do not 
establish a link between any current visual disability and 
his service.  Finally, there is no indication that any visual 
impairment is proximately due to or permanently aggravated by 
another disability for which the Veteran is service-
connected.  The Board therefore finds that the new evidence 
does not address any of the elements required to establish 
service connection on a direct or secondary basis.  As such, 
it does not raise a reasonable possibility of substantiating 
the Veteran's claim.

Having determined that the above considered evidence is new 
but not material pursuant to 38 C.F.R. § 3.156(a), the 
Veteran's claim of entitlement to service connection for 
impaired vision cannot be reopened.


ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for headaches is denied.

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for impaired vision is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


